948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bobby David GREEN, Plaintiff-Appellant,v.William LYNN;  Dennis Doe, last name unknown;  # 1 Doe;  # 2Doe, unknown named employees;  TruckstopsCorporation of America;  Metro PoliceDepartment, Defendants-Appellees.
No. 91-6137.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1991.

M.D.Tenn., No. 91-00716;  Wiseman, Jr., D.J.
M.D.Tenn.
APPEAL DISMISSED.
Before:  DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court.   Upon review of the documents before the court, it appears that the district court dismissed the complaint as frivolous pursuant to 28 U.S.C. § 1915(d) by order entered September 9, 1991.   On September 20, 1991, appellant filed a motion for reconsideration and a notice of appeal.   Such Fed.R.Civ.P. 59(e) motion for reconsideration was filed within ten days of entry of the final order as calculated pursuant to Fed.R.Civ.P. 6(a).   Accordingly, it tolled the appeal period pursuant to Fed.R.App.P. 4(a)(4).   See Craig v. Lynaugh, 846 F.2d 11, 13 (5th Cir.1988), cert. denied, 490 U.S. 1093 (1989).   Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely Rule 59 motion shall have no effect.   A timely notice of appeal is mandatory and jurisdictional.   Osterneck v. Ernst & Whinney, 489 U.S. 169, 173-74 (1989);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).   A new notice of appeal must be filed after entry of the ruling on the motion for reconsideration.


2
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.